Exhibit 10.3
EXECUTION COPY
REGISTRATION RIGHTS AGREEMENT
     This Registration Rights Agreement (this “Agreement”) is made and entered
into as of July 22, 2010, by and between NxStage Medical, Inc., a Delaware
corporation (the “Company”), and DaVita Inc., a Delaware corporation (“DaVita”).
     This Agreement is made in connection with the Warrant to Purchase Shares of
Common Stock dated as of the date hereof, by and between the Company and DaVita
(the “Warrant Agreement”).
     The Company and DaVita hereby agree as follows:
1. Definitions. Capitalized terms used and not otherwise defined herein that are
defined in the Warrant Agreement shall have the meanings given such terms in the
Warrant Agreement. As used in this Agreement, the following terms shall have the
following meanings:
     “Affiliate” means, with respect to any person, any other person that,
directly or indirectly through one or more intermediaries, controls, is
controlled by, or is under common control with, such specified person as such
terms are used in and construed under Rule 144 under the Securities Act of 1933,
as amended.
     “Business Day” means any day other than a Saturday or Sunday or any day on
which banks in New York are authorized or required to remain closed.
     “Commission” means the Securities and Exchange Commission.
     “Common Stock” means the common stock, par value $0.001 per share, of the
Company.
     “DaVita Registration Statement” means the DaVita Registration Statement
required to be filed under Section 2, including (in each case) the Prospectus,
amendments and supplements to such registration statement or Prospectus,
including pre- and post-effective amendments, all exhibits thereto, and all
material incorporated by reference or deemed to be incorporated by reference in
such registration statement.
     “Effectiveness Date” means, with respect to the initial DaVita Registration
Statement required to be filed hereunder, the later of (i) July 30, 2011 and
(ii) the date on which any Shares shall first become vested and exercisable
under the Warrant Agreement.
     “Effectiveness Period” shall have the meaning set forth in Section 2(a).
     “Exchange Act” means the Securities Exchange Act of 1934, as amended, or
any successor statute, and the rules and regulations of the Commission
promulgated thereunder, all as the same shall be in effect from time to time.
     “Filing Date” shall have the meaning set forth in Section 2(a).

 



--------------------------------------------------------------------------------



 



     “Indemnified Party” shall have the meaning set forth in Section 5(c).
     “Indemnifying Party” shall have the meaning set forth in Section 5(c).
     “Losses” shall have the meaning set forth in Section 5(a).
     “Proceeding” means an action, claim, suit, investigation or proceeding
(including, without limitation, an investigation or partial proceeding, such as
a deposition), whether commenced or threatened.
     “Prospectus” means the prospectus included in the DaVita Registration
Statement (including, without limitation, a prospectus that includes any
information previously omitted from a prospectus filed as part of an effective
registration statement in reliance upon Rule 430A promulgated under the
Securities Act), as amended or supplemented by any prospectus supplement, with
respect to the terms of the offering of any portion of the Registrable
Securities covered by the DaVita Registration Statement, and all other
amendments and supplements to the Prospectus, including post-effective
amendments, and all material incorporated by reference or deemed to be
incorporated by reference in such Prospectus.
     “Registrable Securities” means the Shares, together with any securities
issued or issuable upon any stock split, dividend or other distribution,
recapitalization or similar event with respect to the foregoing; provided,
however, a Share shall cease to be a Registrable Security upon (A) sale pursuant
to the DaVita Registration Statement or Rule 144 or (B) such Share becoming
eligible for sale without restrictions by the holder thereof pursuant to
Rule 144.
     “Rule 144” means Rule 144 promulgated by the Commission pursuant to the
Securities Act, as such Rule may be amended from time to time, or any similar
rule or regulation hereafter adopted by the Commission having substantially the
same effect as such Rule.
     “Rule 415” means Rule 415 promulgated by the Commission pursuant to the
Securities Act, as such Rule may be amended from time to time, or any similar
rule or regulation hereafter adopted by the Commission having substantially the
same effect as such Rule.
     “Rule 424” means Rule 424 promulgated by the Commission pursuant to the
Securities Act, as such Rule may be amended from time to time, or any similar
rule or regulation hereafter adopted by the Commission having substantially the
same effect as such Rule.
     “Securities Act” means the Securities Act of 1933, as amended, or any
successor statute, and the rules and regulations of the Commission promulgated
thereunder, all as the same shall be in effect from time to time.
     “Shares” solely for the purpose of this Agreement means the Shares (as
defined in the Warrant Agreement).

2



--------------------------------------------------------------------------------



 



     “Trading Day” means a day on which the Common Stock is trading on a Trading
Market.
     “Trading Market” means the following markets or exchanges on which the
Common Stock is listed or quoted for trading on the date in question: the
American Stock Exchange, the New York Stock Exchange, the NASDAQ Global Market,
the NASDAQ Capital Market, the OTC Bulletin Board, or any other recognized
exchange or automated quotation system.
2. DaVita Registration.
     (a) On or prior to April 1, 2011 (the “Filing Date”), the Company shall use
its best efforts to prepare and file with the Commission the DaVita Registration
Statement covering the resale by DaVita to the public of the Registrable
Securities for an offering to be made on a continuous basis pursuant to
Rule 415. The DaVita Registration Statement required hereunder shall be on Form
S-3 (except if the Company is not then eligible to register for resale the
Registrable Securities on Form S-3, in which case such registration shall be on
another appropriate form in accordance herewith). The DaVita Registration
Statement shall contain (except if otherwise required by applicable law or
pursuant to comments received from the Commission upon a review of the DaVita
Registration Statement) the “Plan of Distribution” attached hereto as Annex A.
The Company shall use its best efforts to cause the DaVita Registration
Statement to be declared effective under the Securities Act as promptly as
possible after the filing thereof, but in any event not later than the
Effectiveness Date, and shall use commercially reasonable efforts to keep the
DaVita Registration Statement continuously effective under the Securities Act
until the earlier of (i) such time as all the Registrable Securities covered by
the DaVita Registration Statement have been publicly sold or (ii) such time as
all the Registrable Securities may be sold pursuant to Rule 144 without
restrictions (the “Effectiveness Period”).
     (b) DaVita agrees to furnish to the Company a completed Questionnaire in
the form attached to this Agreement as Annex B, or other form reasonably
acceptable to the Company (a “Selling Holder Questionnaire”). The Company shall
not be required to include the Registrable Securities in the DaVita Registration
Statement if DaVita fails to furnish to the Company a fully completed Selling
Holder Questionnaire at least two Trading Days prior to the Filing Date (subject
to the requirements set forth in Section 3(a)).
     (c) If DaVita intends to distribute the Registrable Securities by means of
an underwriting, DaVita shall promptly so advise the Company. DaVita and Company
shall enter into an underwriting agreement in usual and customary form with the
underwriter or underwriters selected for such underwriting by DaVita (which
underwriter or underwriters shall be reasonably acceptable to the Company).
     (d) For not more than twenty (20) consecutive days or for a total of not
more than forty-five (45) days in any twelve (12) month period, the Company may
suspend the use of any Prospectus included in the DaVita Registration Statement
contemplated by this Section 2 in the event that the Company determines in good
faith that such suspension is necessary to (i) delay the disclosure of material
non-public information concerning the Company, the disclosure of

3



--------------------------------------------------------------------------------



 



which at the time is not, in the good faith opinion of the Company, in the best
interests of the Company or (ii) amend or supplement the DaVita Registration
Statement or the related Prospectus so that the DaVita Registration Statement or
Prospectus shall not include an untrue statement of a material fact or omit to
state a material fact required to be stated therein or necessary to make the
statements therein, in the case of the Prospectus in light of the circumstances
under which they were made, not misleading (an “Allowed Delay”), provided that
the Company shall promptly (a) notify DaVita in writing of the commencement of
and the reasons for an Allowed Delay, but shall not disclose to DaVita any
material non-public information giving rise to the Allowed Delay, (b) advise
DaVita in writing to cease all sales under the DaVita Registration Statement
until the end of the Allowed Delay and (c) use commercially reasonable efforts
to terminate the Allowed Delay as promptly as practicable.
3. Registration Procedures.
     In connection with the Company’s registration obligations under Section 2,
the Company shall:
     (a) Not less than three (3) Trading Days prior to the filing of the DaVita
Registration Statement or any related Prospectus or any amendment or supplement
thereto, (i) furnish to DaVita copies of all such documents proposed to be filed
(including documents incorporated or deemed incorporated by reference to the
extent requested by DaVita) which documents will be subject to the review of
DaVita, and (ii) cause its officers and directors, counsel and independent
certified public accountants to respond to such inquiries as shall be necessary,
in the reasonable opinion of respective counsel to conduct a reasonable
investigation within the meaning of the Securities Act. The Company shall not
file the DaVita Registration Statement or any such Prospectus or any amendments
or supplements thereto, to which DaVita shall reasonably object.
     (b) (i) Prepare and file with the Commission such amendments, including
post-effective amendments, to the DaVita Registration Statement and the
Prospectus used in connection therewith as may be necessary to keep the DaVita
Registration Statement continuously effective as to the applicable Registrable
Securities for the Effectiveness Period; (ii) cause the related Prospectus to be
amended or supplemented by any required Prospectus supplement, and as so
supplemented or amended to be filed pursuant to Rule 424; (iii) respond as
promptly as reasonably possible to any comments received from the Commission
with respect to the DaVita Registration Statement or any amendment thereto and,
as promptly as reasonably possible, upon request, provide DaVita true and
complete copies of all correspondence from and to the Commission relating to
such DaVita Registration Statement that would not result in the disclosure to
DaVita of material and non-public information concerning the Company; and
(iv) comply in all material respects with the provisions of the Securities Act
and the Exchange Act with respect to the disposition of all Registrable
Securities covered by the DaVita Registration Statement during the applicable
period.
     (c) Notify DaVita as promptly as reasonably possible (and, in the case of
(i)(A) below, not less than three (3) Trading Days prior to such filing) and (if
requested by DaVita) confirm such notice in writing promptly following the day
(i)(A) when a Prospectus or any Prospectus supplement or post-effective
amendment to the DaVita Registration Statement is proposed to be filed; (B) when
the Commission notifies the Company whether there will be a

4



--------------------------------------------------------------------------------



 



“review” of the DaVita Registration Statement and whenever the Commission
comments in writing on such DaVita Registration Statement (the Company shall
upon DaVita’s request provide true and complete copies thereof and all written
responses thereto that would not result in the disclosure to DaVita of material
and non-public information concerning the Company); and (C) with respect to the
DaVita Registration Statement or any post-effective amendment, when the same has
become effective; (ii) of any request by the Commission or any other federal or
state governmental authority during the Effectiveness Period for amendments or
supplements to the DaVita Registration Statement or Prospectus or for additional
information; (iii) of the issuance by the Commission or any other federal or
state governmental authority of any stop order suspending the effectiveness of
the DaVita Registration Statement covering any or all of the Registrable
Securities or the initiation of any Proceedings for that purpose; (iv) of the
receipt by the Company of any notification with respect to the suspension of the
qualification or exemption from qualification of any of the Registrable
Securities for sale in any jurisdiction, or the initiation or threatening of any
Proceeding for such purpose; and (v) of the occurrence of any event or passage
of time that makes the financial statements included in the DaVita Registration
Statement ineligible for inclusion therein or any statement made in such DaVita
Registration Statement or Prospectus or any document incorporated or deemed to
be incorporated therein by reference untrue in any material respect or that
requires any revisions to the DaVita Registration Statement, Prospectus or other
documents so that, in the case of the DaVita Registration Statement or the
Prospectus, as the case may be, it will not contain any untrue statement of a
material fact or omit to state any material fact required to be stated therein
or necessary to make the statements therein, in light of the circumstances under
which they were made, not misleading.
     (d) Use its best efforts to avoid the issuance of, or, if issued, obtain
the withdrawal of (i) any order suspending the effectiveness of the DaVita
Registration Statement, or (ii) any suspension of the qualification (or
exemption from qualification) of any of the Registrable Securities for sale in
any jurisdiction, at the earliest practicable moment.
     (e) Furnish to DaVita, without charge, at least one conformed copy of each
the DaVita Registration Statement and each amendment thereto, and all exhibits
to the extent requested by DaVita (including those previously furnished)
promptly after the filing of such documents with the Commission.
     (f) Promptly deliver to DaVita, without charge, as many copies of the
Prospectus or Prospectuses (including each form of prospectus) and each
amendment or supplement thereto as DaVita may reasonably request. The Company
hereby consents to the use of such Prospectus and each amendment or supplement
thereto by DaVita in connection with the offering and sale of the Registrable
Securities covered by such Prospectus and any amendment or supplement thereto.
     (g) Prior to any public offering of Registrable Securities, use
commercially reasonable efforts to register or qualify or cooperate with DaVita
in connection with the registration or qualification (or exemption from such
registration or qualification) of such Registrable Securities for offer and sale
under the securities or Blue Sky laws of such jurisdictions within the United
States as DaVita reasonably requests in writing, to keep each such registration
or qualification (or exemption therefrom) effective during the Effectiveness
Period

5



--------------------------------------------------------------------------------



 



and to do any and all other acts or things reasonably necessary or advisable to
enable the disposition in such jurisdictions of the Registrable Securities
covered by the DaVita Registration Statement; provided, that the Company shall
not be required to qualify generally to do business in any jurisdiction where it
is not then so qualified and where such a qualification would subject the
Company to any material tax in any such jurisdiction where it is not then so
subject or file a general consent to service of process in any such
jurisdiction.
     (h) Cooperate with DaVita to facilitate the timely preparation and delivery
of certificates representing Registrable Securities to be delivered to a
transferee pursuant to the DaVita Registration Statement, which certificates
shall be free, to the extent permitted by the Warrant Agreement, of all
restrictive legends, and to enable such Registrable Securities to be in such
denominations and registered in such names as DaVita may request.
     (i) Upon the occurrence of any event contemplated by Section 3(c)(v), as
promptly as reasonably possible, prepare a supplement or amendment, including a
post-effective amendment if necessary, to the DaVita Registration Statement or a
supplement to the related Prospectus or any document incorporated or deemed to
be incorporated therein by reference, and file any other required document so
that, as thereafter delivered, neither the DaVita Registration Statement nor the
Prospectus will contain an untrue statement of a material fact or omit to state
a material fact required to be stated therein or necessary to make the
statements therein, in light of the circumstances under which they were made,
not misleading.
     (j) In the event of any underwritten public offering of the Registrable
Securities, cooperate with and enter into and perform its obligations under an
underwriting agreement, in usual and customary form, with the managing
underwriter(s) of such offering.
4. Registration Expenses.
     All reasonable expenses, other than underwriting discounts, commissions or
concessions and brokers’ or agents’ commissions or concessions or selling
commissions or concessions, incurred in connection with registrations, filings
or qualifications pursuant to this Agreement, including, without limitation, all
registration, listing and qualifications fees, printers and accounting fees, and
fees and disbursements of counsel for Company shall be paid by Company. DaVita
shall pay any and all fees and disbursements of legal counsel for DaVita in
connection with registration, filing or qualification of the Registrable
Securities pursuant to this Agreement.
5. Indemnification.
     (a) Indemnification by the Company. The Company shall, notwithstanding any
termination of this Agreement, indemnify and hold harmless DaVita, its officers,
directors, agents and employees, each person or entity who controls DaVita
(within the meaning of Section 15 of the Securities Act or Section 20 of the
Exchange Act) and the officers, directors, agents and employees of each such
controlling person or entity, to the fullest extent permitted by applicable law,
from and against any and all losses, claims, damages, liabilities, costs
(including, without limitation, reasonable attorneys’ fees) and expenses
(collectively, “Losses”), as incurred, arising out of or relating to (i) any
violation by the Company of federal or state securities law, or any other law or
regulation relating to the offer or sale of the Registrable Securities pursuant
to

6



--------------------------------------------------------------------------------



 



the DaVita Registration Statement; (ii) any untrue or alleged untrue statement
of a material fact contained in the DaVita Registration Statement, any
Prospectus or any form of prospectus or in any amendment or supplement thereto
or in any preliminary prospectus, or (iii) any omission or alleged omission of a
material fact required to be stated in the DaVita Registration Statement, any
Prospectus or any form of prospectus or in any amendment or supplement thereto
or in any preliminary prospectus or necessary to make the statements therein (in
the case of any Prospectus or form of prospectus or supplement thereto, in light
of the circumstances under which they were made) not misleading, except to the
extent, but only to the extent, that (1) such untrue statements or omissions are
based solely upon information regarding DaVita furnished in writing to the
Company by DaVita expressly for use therein, or to the extent that such
information relates to DaVita or DaVita’s proposed method of distribution of
Registrable Securities and was reviewed and expressly approved in writing by
DaVita expressly for use in the DaVita Registration Statement, such Prospectus
or such form of Prospectus or in any amendment or supplement thereto (it being
understood that DaVita has approved Annex A hereto for this purpose) or (2) in
the case of an occurrence of an event of the type specified in
Section 3(c)(ii)-(v), DaVita uses an outdated or defective Prospectus after the
Company has notified DaVita in writing that the Prospectus is outdated or
defective and prior to the receipt by DaVita of the Advice contemplated in
Section 8(d). The Company shall notify DaVita promptly of the institution,
threat or assertion of any Proceeding of which the Company is aware in
connection with the transactions contemplated by this Agreement.
     (b) Indemnification by DaVita. DaVita shall, notwithstanding any
termination of this Agreement, indemnify and hold harmless the Company, its
directors, officers, agents and employees, each person or entity who controls
the Company (within the meaning of Section 15 of the Securities Act and
Section 20 of the Exchange Act), and the directors, officers, agents and
employees of each such controlling person or entity, to the fullest extent
permitted by applicable law, from and against all Losses, as incurred, arising
out of or based solely upon: (x) DaVita’s failure to comply with the prospectus
delivery requirements of the Securities Act or (y) any untrue or alleged untrue
statement of a material fact contained in any DaVita Registration Statement, any
Prospectus, or any form of prospectus, or in any amendment or supplement thereto
or in any preliminary prospectus, or arising out of or relating to any omission
or alleged omission of a material fact required to be stated in the DaVita
Registration Statement, any Prospectus or any form of prospectus or in any
amendment or supplement thereto or in any preliminary prospectus or necessary to
make the statements therein (in the case of any Prospectus or form of prospectus
or supplement thereto, in light of the circumstances under which they were made)
not misleading (i) to the extent, but only to the extent, that such untrue
statement or omission is contained in any information so furnished in writing by
DaVita to the Company expressly for inclusion in such DaVita Registration
Statement or such Prospectus or (ii) to the extent that (1) such untrue
statements or omissions are based upon information regarding DaVita furnished in
writing to the Company by DaVita expressly for use therein, or to the extent
that such information relates to DaVita or DaVita’s proposed method of
distribution of Registrable Securities and was reviewed and expressly approved
in writing by DaVita expressly for use in the DaVita Registration Statement (it
being understood that DaVita has approved Annex A hereto for this purpose), such
Prospectus or such form of Prospectus or in any amendment or supplement thereto
or (2) in the case of an occurrence of an event of the type specified in
Section 3(c)(ii)-(v), DaVita uses an outdated or defective Prospectus after the
Company has notified

7



--------------------------------------------------------------------------------



 



DaVita in writing that the Prospectus is outdated or defective and prior to the
receipt by DaVita of the Advice contemplated in Section 8(d).
     (c) Conduct of Indemnification Proceedings. If any Proceeding shall be
brought or asserted against any person or entity entitled to indemnity hereunder
(an “Indemnified Party”), such Indemnified Party shall promptly notify the
person or entity from whom indemnity is sought (the “Indemnifying Party”) in
writing, and the Indemnifying Party shall have the right to assume the defense
thereof, including the employment of counsel reasonably satisfactory to the
Indemnified Party and the payment of all fees and expenses incurred in
connection with defense thereof; provided, that the failure of any Indemnified
Party to give such notice shall not relieve the Indemnifying Party of its
obligations or liabilities pursuant to this Agreement, except (and only) to the
extent that it shall be finally determined by a court of competent jurisdiction
(which determination is not subject to appeal or further review) that such
failure shall have prejudiced the Indemnifying Party.
     An Indemnified Party shall have the right to employ separate counsel in any
such Proceeding and to participate in the defense thereof, but the fees and
expenses of such counsel shall be at the expense of such Indemnified Party or
Parties unless: (1) the Indemnifying Party has agreed in writing to pay such
fees and expenses; (2) the Indemnifying Party shall have failed promptly to
assume the defense of such Proceeding and to employ counsel reasonably
satisfactory to such Indemnified Party in any such Proceeding; or (3) the named
parties to any such Proceeding (including any impleaded parties) include both
such Indemnified Party and the Indemnifying Party, and such Indemnified Party
shall have been advised by counsel that a conflict of interest is likely to
exist if the same counsel were to represent such Indemnified Party and the
Indemnifying Party (in which case, if such Indemnified Party notifies the
Indemnifying Party in writing that it elects to employ separate counsel at the
expense of the Indemnifying Party, the Indemnifying Party shall not have the
right to assume the defense thereof and the reasonable fees and expenses of one
separate counsel shall be at the expense of the Indemnifying Party). In no event
shall the Indemnifying Party be liable for fees and expenses of more than one
counsel (in addition to any local counsel) for all Indemnified Parties. The
Indemnifying Party shall not be liable for any settlement of any such Proceeding
effected without its written consent, which consent shall not be unreasonably
withheld. No Indemnifying Party shall, without the prior written consent of the
Indemnified Party, effect any settlement of any pending Proceeding in respect of
which any Indemnified Party is a party, unless such settlement includes an
unconditional release of such Indemnified Party from all liability on claims
that are the subject matter of such Proceeding.
     All reasonable fees and expenses of the Indemnified Party (including
reasonable fees and expenses to the extent incurred in connection with
investigating or preparing to defend such Proceeding in a manner not
inconsistent with this Section) shall be paid to the Indemnified Party, as
incurred, within thirty days of written notice thereof to the Indemnifying
Party; provided, that the Indemnified Party shall promptly reimburse the
Indemnifying Party for that portion of such fees and expenses applicable to such
actions for which such Indemnified Party is not entitled to indemnification
hereunder, determined based upon the relative faults of the parties.
     (d) Contribution. If a claim for indemnification under Section 5(a) or 5(b)
is unavailable to an Indemnified Party (by reason of public policy or
otherwise), then each

8



--------------------------------------------------------------------------------



 



Indemnifying Party, in lieu of indemnifying such Indemnified Party, shall
contribute to the amount paid or payable by such Indemnified Party as a result
of such Losses, in such proportion as is appropriate to reflect the relative
fault of the Indemnifying Party and Indemnified Party in connection with the
actions, statements or omissions that resulted in such Losses as well as any
other relevant equitable considerations. The relative fault of such Indemnifying
Party and Indemnified Party shall be determined by reference to, among other
things, whether any action in question, including any untrue or alleged untrue
statement of a material fact or omission or alleged omission of a material fact,
has been taken or made by, or relates to information supplied by, such
Indemnifying Party or Indemnified Party, and the parties’ relative intent,
knowledge, access to information and opportunity to correct or prevent such
action, statement or omission. The amount paid or payable by a party as a result
of any Losses shall be deemed to include, subject to the limitations set forth
in Section 5(c), any reasonable attorneys’ or other reasonable fees or expenses
incurred by such party in connection with any Proceeding to the extent such
party would have been indemnified for such fees or expenses if the
indemnification provided for in this Section was available to such party in
accordance with its terms.
     The parties hereto agree that it would not be just and equitable if
contribution pursuant to this Section 5(d) were determined by pro rata
allocation or by any other method of allocation that does not take into account
the equitable considerations referred to in the immediately preceding paragraph.
Notwithstanding the provisions of this Section 5(d), DaVita shall not be
required to contribute, in the aggregate, any amount in excess of the amount by
which the proceeds actually received by DaVita from the sale of the Registrable
Securities subject to the Proceeding exceeds the amount of any damages that
DaVita has otherwise been required to pay by reason of such untrue or alleged
untrue statement or omission or alleged omission, except in the case of fraud or
willful or intentional misconduct by DaVita. No person or entity guilty of
fraudulent misrepresentation (within the meaning of Section 11(f) of the
Securities Act) will be entitled to contribution from any person or entity who
was not guilty of such fraudulent misrepresentation.
     Absent fraud or willful or intentional misconduct, the indemnification and
contribution provided by the Company and DaVita pursuant to this Section 5 shall
be the sole and exclusive remedy for any Losses referred to herein. The amount
of any payment by the Company under this Section 5 in respect of any Losses
resulting from or arising out of any indemnification or contribution claim shall
in no event exceed the gross proceeds actually received by the Company as a
result of the exercise of the Warrant Agreement by DaVita pursuant to the terms
and conditions contained therein. The amount of any payment by DaVita under this
Section 5 in respect of any Losses resulting from or arising out of any
indemnification or contribution claim shall in no event exceed the gross
proceeds to such DaVita as a result of the sale of the Shares pursuant to the
DaVita Registration Statement.
     Further, the Company and DaVita agree that in no event shall either party’s
aggregate liability under this Agreement exceed $2,000,000.
6. Withdrawal of the DaVita Registration Statement. After the termination of the
Effectiveness Period, the Company shall be entitled to withdraw the DaVita
Registration Statement, and DaVita shall have no further right to offer or sell
any of the Shares pursuant to the DaVita Registration Statement.

9



--------------------------------------------------------------------------------



 



7. Standstill
     (a) Standstill Agreement. DaVita will not, directly or indirectly, without
the prior consent of a majority of the Board of Directors of the Company (the
“Board”), (i) acquire, or offer or agree to acquire, any shares of Common Stock;
(ii) engage or become a participant in any “solicitation” of “proxies” (as each
such term is defined in Regulation 14A under the Exchange Act) or consent to
vote any shares of Common Stock; or (iii) transfer to any third party (other
than to DaVita’s “affiliates,” “associates” (as each such term is defined in
Rule 12b-2 under the Exchange Act), officers, directors or employees and other
than pursuant to a proxy solicitation conducted by or on behalf of the Board),
the right to vote any shares of Common Stock, provided that nothing contained in
this Section 7(a) will prevent or prohibit DaVita from purchasing any Shares
vested and issuable pursuant to the Warrant Agreement or selling any Shares
issued upon exercise of the Warrant Agreement, provided further that any
purchase of Shares shall be subject to Section 12 of the Warrant Agreement.
DaVita also agrees that it will not advise, assist or encourage any third party
to do any of the foregoing. This Section 7 shall terminate (if not earlier
terminated pursuant to Section 7(b)) upon the earlier of (i) such time as all
Shares issued under the Warrant Agreement have been exercised and sold to any
Person not affiliated with DaVita and no further Shares are then issuable under
the Warrant Agreement, and (ii) December 31, 2013.
     (b) Termination of Standstill. Notwithstanding the foregoing, the
obligations of DaVita under this Section 7 shall terminate in the event (i) of
any bona fide third party tender or exchange offer for at least 50% of the
outstanding shares of Common Stock, (ii) it is publicly disclosed that more than
30% of the shares of Common Stock then outstanding have been acquired or are
proposed to be acquired by any person or corporate or governmental entity (a
“Person”) or group unaffiliated with DaVita, (iii) the Company enters into any
agreement to merge with any Person not affiliated with DaVita, or (iv) DaVita
enters into any agreement to sell all or substantially all of its assets to any
Person not affiliated with DaVita. All of the provisions of Section 7 shall be
reinstated and shall apply in full force according to their terms in the event
that: (x) if the provisions of Section 7 shall have terminated as the result of
a tender or exchange offer, such tender or exchange offer (as originally made or
as amended or modified) shall have terminated (without closing) prior to the
commencement of a tender or exchange offer by DaVita that would have been
permitted to be made pursuant to the first sentence of this Section 7(b) as a
result of such third-party tender or exchange offer; (y) any tender or exchange
offer by DaVita (as originally made or as extended or modified) that was
permitted to be made pursuant to this Section 7(b) shall have terminated
(without closing); or (z) if the provisions of this Section 7 shall have
terminated as a result of any action by the Company referred to in this
Section 7(b), the Company shall have determined not to take any of such actions
(and no such transaction shall have closed) prior to the commencement of a
tender or exchange offer by DaVita that would have been permitted to be made
pursuant to this Section 7(b) as a result of the initial determination of the
Company referred to in this Section 7(b). Upon reinstatement of the provisions
of Section 7, the provisions of this Section 7(b) shall continue to govern in
the event that any of the events described in this Section 7(b) shall occur.

10



--------------------------------------------------------------------------------



 



8. Miscellaneous.
     (a) Remedies. In the event of a breach by the Company or by DaVita, of any
of their obligations under this Agreement, DaVita or the Company, as the case
may be, in addition to being entitled to exercise all rights granted by law and
under this Agreement, including recovery of damages, will be entitled to
specific performance of its rights under this Agreement. The Company and DaVita
agree that monetary damages would not provide adequate compensation for any
losses incurred by reason of a breach by it of any of the provisions of this
Agreement and hereby further agrees that, in the event of any action for
specific performance in respect of such breach, it shall waive the defense that
a remedy at law would be adequate.
     (b) Registration of Other Securities. Notwithstanding anything contained
herein to the contrary and for the avoidance of doubt, the parties hereto
acknowledge that (a) the Company has granted registration rights to other
holders with respect its Common Stock, and (b) any DaVita Registration Statement
prepared, filed and made effective under Section 3 may also cover the resale of
such other securities as well as any securities held by other security holders
which the Company has an obligation to register.
     (c) Compliance. DaVita covenants and agrees that it will comply with the
prospectus delivery requirements of the Securities Act as applicable to it in
connection with sales of Registrable Securities pursuant to the DaVita
Registration Statement.
     (d) Discontinued Disposition. DaVita agrees that, upon receipt of a notice
from the Company of (i) the commencement of an Allowed Delay pursuant to Section
2(d) or (ii) the occurrence of any event of the kind described in Section 3(c),
DaVita will forthwith discontinue disposition of any Registrable Securities
under the DaVita Registration Statement until it is advised in writing (the
“Advice”) by the Company that such disposition may again be made. The Company
may provide appropriate stop orders to enforce the provisions of this paragraph.
     (e) Amendments and Waivers. The provisions of this Agreement, including the
provisions of this sentence, may not be amended, modified or supplemented, and
waivers or consents to departures from the provisions hereof may not be given,
unless the same shall be in writing and signed by the Company and DaVita.
     (f) Notices. Any and all notices or other communications or deliveries
required or permitted to be provided hereunder shall be in writing and shall be
deemed given and effective on the earliest of (i) the date of transmission, if
such notice or communication is delivered via facsimile at the facsimile number
provided for below, (ii) the Trading Day following the date of mailing, if sent
by nationally recognized overnight courier service, or (iii) upon actual receipt
by the party to whom such notice is required to be given. The address for such
notices and communications shall be delivered and addressed as set forth in the
Warrant Agreement.
     (g) Successors and Assigns. Neither this Agreement nor any of the rights
hereunder shall be assignable or transferable in whole or in part except that
DaVita may transfer this Agreement to one of its Affiliates, provided that, as a
condition to such transfer, such Affiliate shall (a) furnish to the Company
written notice of such transfer and (b) agree in a written instrument delivered
to the Company to be bound by and subject to the terms and conditions of

11



--------------------------------------------------------------------------------



 



this Agreement. Any assignment or transfer of this Agreement or any of the
rights hereunder in violation of the provisions of this Agreement shall be null
and void. Subject to applicable securities laws and the provisions of this
Agreement, this Agreement and the rights and obligations evidenced hereby shall
inure to the benefit of and be binding upon the successors of the Company and
the successors and permitted assigns of DaVita.
     (h) Execution and Counterparts. This Agreement may be executed in any
number of counterparts, each of which when so executed shall be deemed to be an
original and, all of which taken together shall constitute one and the same
Agreement. In the event that any signature is delivered by facsimile
transmission, such signature shall create a valid binding obligation of the
party executing (or on whose behalf such signature is executed) the same with
the same force and effect as if such facsimile signature were the original
thereof.
     (i) Governing Law. All questions concerning the construction, validity,
enforcement and interpretation of this Agreement shall be governed by and
construed and enforced in accordance with the internal laws of the State of
Delaware, without regard to the principles of conflicts of law thereof. Each
party agrees that all legal proceedings concerning the interpretations,
enforcement and defense of the transactions contemplated by this Agreement
(whether brought against a party hereto or its respective affiliates, directors,
officers, shareholders, employees or agents) shall be commenced exclusively in
the state and federal courts sitting in the State of Delaware. Each party hereto
hereby irrevocably submits to the exclusive jurisdiction of the state and
federal courts sitting in the State of Delaware for the adjudication of any
dispute hereunder or in connection herewith or with any transaction contemplated
hereby or discussed herein (including with respect to the enforcement of the any
provision of this Agreement), and hereby irrevocably waives, and agrees not to
assert in any suit, action or proceeding, any claim that it is not personally
subject to the jurisdiction of any such court, that such suit, action or
proceeding is improper. Each party hereto hereby irrevocably waives, to the
fullest extent permitted by applicable law, any and all right to trial by jury
in any legal proceeding arising out of or relating to this Agreement or the
transactions contemplated hereby. If either party shall commence an action or
proceeding to enforce any provisions of this Agreement, then the prevailing
party in such action or proceeding shall be reimbursed by the other party for
its attorney’s fees and other costs and expenses incurred with the
investigation, preparation and prosecution of such action or proceeding.
     (j) Cumulative Remedies. The remedies provided herein are cumulative and
not exclusive of any remedies provided by law or equitable remedies.
     (k) Severability. If any term, provision, covenant or restriction of this
Agreement is held by a court of competent jurisdiction to be invalid, illegal,
void or unenforceable, the remainder of the terms, provisions, covenants and
restrictions set forth herein shall remain in full force and effect and shall in
no way be affected, impaired or invalidated, and the parties hereto shall use
their best efforts to find and employ an alternative means to achieve the same
or substantially the same result as that contemplated by such term, provision,
covenant or restriction. It is hereby stipulated and declared to be the
intention of the parties that they would have executed the remaining terms,
provisions, covenants and restrictions without including any of such that may be
hereafter declared invalid, illegal, void or unenforceable.

12



--------------------------------------------------------------------------------



 



     (l) Headings. The headings in this Agreement are for convenience of
reference only and shall not limit or otherwise affect the meaning hereof.
[Signature pages follow]

13



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties have executed this Registration Rights
Agreement as of the date first written above.

                  NXSTAGE MEDICAL, INC.    
 
           
 
  By:        
 
  Name:  
 
   
 
  Title:        
 
                DAVITA INC.    
 
           
 
  By:        
 
  Name:  
 
   
 
  Title:        

 



--------------------------------------------------------------------------------



 



ANNEX A
PLAN OF DISTRIBUTION
     The shares covered by this prospectus may be offered and sold from time to
time by the selling stockholder. The term “selling stockholder” includes donees,
pledgees, transferees or other successors-in-interest selling shares received
after the date of this prospectus from the selling stockholder as a gift,
pledge, distribution or other non-sale related transfer. The selling stockholder
will act independently of us in making decisions with respect to the timing,
manner and size of each sale. Such sales may be made on one or more exchanges or
in the over-the-counter market or otherwise, at prices and under terms then
prevailing or at prices related to then current market price or in negotiated
transactions. The selling stockholder may sell its shares by one or more of, or
a combination of, the following methods:

  •   purchases by a broker-dealer as principal and resale by such broker-dealer
for its own account pursuant to this prospectus;     •   ordinary brokerage
transactions and transactions in which the broker solicits purchasers;     •  
an over-the-counter distribution in accordance with the rules of The Nasdaq
Stock Market;     •   in privately negotiated transactions;     •   in options
transactions;     •   to or through underwriters;     •   through dealers or
agents;     •   a block trade in which the broker or dealer so engaged will
attempt to sell the securities as an agent but may position and resell a portion
of the block as a principal to facilitate the transaction;     •   through a
combination of these methods; and     •   by any other legally available means.

     In addition, any shares that qualify for sale pursuant to Rule 144 may be
sold under Rule 144 rather than pursuant to this prospectus.
     To the extent required, this prospectus may be amended or supplemented from
time to time to describe a specific plan of distribution. In connection with the
distributions of shares or otherwise, the selling stockholder may enter into
hedging transactions with broker-dealers or other financial institutions. In
connection with such transactions, broker-dealers or other financial
institutions may engage in short sales of the common stock in the course of
hedging the positions they assume with the selling stockholder. The selling
stockholder may enter into option or other transactions with broker-dealers or
other financial institutions which require the delivery to such broker-dealer or
other financial institution of shares offered by this prospectus, which shares
such broker-dealer or other financial institution may resell pursuant to this

 



--------------------------------------------------------------------------------



 



prospectus (as supplemented or amended to reflect such transaction). The selling
stockholder may also pledge shares to a broker-dealer or other financial
institution, and, upon a default, such broker-dealer or other financial
institution, may effect sales of the pledged shares pursuant to this prospectus
(as supplemented or amended to reflect such transaction).
     In effecting sales, underwriters, broker-dealers or agents engaged by the
selling stockholder may arrange for other underwriters or broker-dealers to
participate. Underwriters, broker-dealers or agents may receive commissions,
discounts or concessions from the selling stockholder in amounts to be
negotiated immediately prior to the sale. Such discounts, concessions or
commissions as to particular underwriters, broker-dealers or agents may be in
excess of those customary on the types of transactions involved.
     In offering the shares covered by this prospectus, the selling stockholder
and any broker-dealers who execute sales for the selling stockholder may be
deemed to be “underwriters” within the meaning of the Securities Act in
connection with such sales. Any profits realized by the selling stockholder and
the compensation of any broker-dealer may be deemed to be underwriting discounts
and commissions. Some of the underwriters or deemed underwriters or agents and
their associates may be customers of, engage in transactions with, and perform
services for us in the ordinary course of business.
     In order to comply with the securities laws of certain states, if
applicable, the shares must be sold in such jurisdictions only through
registered or licensed brokers or dealers. In addition, in certain states the
shares may not be sold unless they have been registered or qualified for sale in
the applicable state or an exemption from the registration or qualification
requirement is available and is complied with.
     We have advised the selling stockholder that the anti-manipulation rules of
Regulation M under the Exchange Act may apply to sales of shares in the market
and to the activities of the selling stockholder and their affiliates. In
addition, we will make copies of this prospectus available to the selling
stockholder for the purpose of satisfying the prospectus delivery requirements
of the Securities Act. The selling stockholder may indemnify any broker-dealer
that participates in transactions involving the sale of the shares against
certain liabilities, including liabilities arising under the Securities Act.
     At the time a particular offer of shares is made, if required, a prospectus
supplement will be distributed that will set forth the number of shares being
offered and the terms of the offering, including the name of any underwriter,
dealer or agent, the purchase price paid by any underwriter, any discount,
commission and other item constituting compensation, any discount, commission or
concession allowed or reallowed or paid to any dealer, and the proposed selling
price to the public.
     Notwithstanding anything to the contrary, the selling stockholder may not
sell or distribute the shares covered by this prospectus in short sales.
     We will pay all expenses of the registration of the shares of common stock
pursuant to the registration rights agreement, including, without limitation,
U.S. Securities and Exchange Commission filing fees and expenses of compliance
with state securities or “blue sky” laws;

 



--------------------------------------------------------------------------------



 



provided, however, that the selling stockholder will pay all underwriting
discounts, commissions and concessions and brokers’ or agents’ commissions and
concessions or selling commissions and concessions, if any. We have agreed to
indemnify the selling stockholder against certain liabilities, including certain
liabilities under the Securities Act, relating to the registration of shares
offered by this prospectus. Underwriters, dealers and agents may be entitled to
indemnification by us and the selling stockholder against specific civil
liabilities, including liabilities under the Securities Act or to contribution
with respect to payments which the underwriters or agents may be required to
make in respect thereof, under underwriting or other agreements. The terms of
any indemnification provisions will be set forth in a prospectus supplement.
     We have agreed with the selling stockholder to keep the registration
statement of which this prospectus constitutes a part effective until the
earlier of (1) such time as all of the shares covered by this prospectus have
been publicly sold or (2) such time as all of the shares covered by this
prospectus may be sold pursuant to Rule 144 without restrictions.
Notwithstanding the foregoing obligations, we may, under specified
circumstances, suspend the use of the registration statement, or any amendment
or supplement thereto.

 



--------------------------------------------------------------------------------



 



SELLING STOCKHOLDER QUESTIONNAIRE

To:   NxStage Medical, Inc.
Winifred L. Swan, Esq.
Senior Vice President and General Counsel
NxStage Medical, Inc.
439 South Union Street, 5th Floor
Lawrence, MA 01843

     Reference is made to the Registration Rights Agreement dated as of
July ___, 2010 (the “Agreement”), by and between NxStage Medical, Inc. (the
“Company”) and DaVita Inc.
     Pursuant to Section 2(c) of the Agreement, the undersigned hereby furnishes
to the Company the following information for use by the Company in connection
with the preparation of the DaVita Registration Statement contemplated by
Section 2(a) of the Agreement.

  (1)   Name and Contact Information:

         
 
  Full legal name of record holder:    
 
       
 
       
 
  Address of record holder:    
 
       
 
       
 
  Social Security Number or
Taxpayer identification number
of record holder:    
 
       
 
       
 
  Identity of beneficial owner (if different than record holder):    
 
       
 
       
 
  Name of contact person:    
 
       
 
       
 
  Telephone number of contact person:    
 
       
 
       
 
  Fax number of contact person:    
 
       
 
       
 
  E-mail address of contact person:    
 
       

  (2)   Beneficial Ownership of Registrable Securities:

(a) Number of Registrable Securities owned by Selling Stockholder:
 

 



--------------------------------------------------------------------------------



 



(b) Number of Registrable Securities requested to be registered:
 

  (3)   Beneficial Ownership of Other Securities of the Company Owned by the
Selling Stockholder:

Except as set forth below in this Item (3), the undersigned is not the
beneficial or registered owner of any securities of the Company other than the
Registrable Securities listed above in Item (2)(a).
Type and amount of other securities beneficially owned by the Selling
Stockholder:
 
 

  (4)   Relationships with the Company:

Except as set forth below, neither the undersigned nor any of its affiliates,
officers, directors or principal equity holders (5% or more) has held any
position or office or has had any other material relationship with the Company
(or its predecessors or affiliates) during the past three years.
State any exceptions here:
 
 

 



--------------------------------------------------------------------------------



 



  (5)   Plan of Distribution:

Except as set forth below, the undersigned intends to distribute pursuant to the
DaVita Registration Statement the Registrable Securities listed above in Item
(2) in accordance with the “Plan of Distribution” section set forth therein:
State any exceptions here:
 
 
     Note: In no event will such method(s) of distribution take the form of an
underwritten offering of the Registrable Securities without the prior agreement
of the Company.

  (6)   Selling Stockholder Affiliations:

(a) Is the Selling Stockholder a registered broker-dealer?
 
(b) Is the Selling Stockholder an affiliate of a registered broker-dealer(s)?
(For purposes of this response, an “affiliate” of, or person “affiliated” with,
a specified person, is a person that directly, or indirectly through one or more
intermediaries, controls or is controlled by, or is under common control with,
the person specified.)
 

 



--------------------------------------------------------------------------------



 



(c) If the answer to Item (6)(b) is yes, identify the registered
broker-dealer(s) and describe the nature of the affiliation(s):
 
(d) If the answer to Item (6)(b) is yes, did the Selling Stockholder acquire the
Registrable Securities in the ordinary course of business (if not, please
explain)?
 
(e) If the answer to Item (6)(b) is yes, did the Selling Stockholder, at the
time of purchase of the Registrable Securities, have any agreements, plans or
understandings, directly or indirectly, with any person to distribute the
Registrable Securities (if yes, please explain)?
 
     Note: If the Selling Stockholder is an affiliate of a broker-dealer and did
not purchase its Registrable Securities in the ordinary course of business or at
the time of the purchase had any agreements, plans or understandings, directly
or indirectly, with any person to distribute the Registrable Securities, the
Company may be required to identify the Selling Stockholder as an underwriter in
the Registration Statement, any amendments thereto and the related prospectus.
     Pursuant to Section 3(c) of the Agreement, the undersigned acknowledges
that the Company may, by written notice to the undersigned, suspend or withdraw
the DaVita Registration Statement and require that the undersigned immediately
cease sales of Registrable Securities pursuant to the DaVita Registration
Statement under certain circumstances described in the Agreement. At any time
that such notice has been given in accordance with the Agreement, the
undersigned may not sell Registrable Securities pursuant to the DaVita
Registration Statement.
     The undersigned hereby acknowledges receipt of a draft of the DaVita
Registration Statement dated                                          ___,
                     and confirms that the undersigned has reviewed the sections
captioned “Selling Stockholders” and “Plan of Distribution,” and confirms that,
to the best of the undersigned’s knowledge, the same is true, complete and
accurate in every respect as it relates to the undersigned, except as indicated
in this Questionnaire. The undersigned

 



--------------------------------------------------------------------------------



 



hereby further acknowledges its indemnification obligations set forth in
Section 5 of the Agreement and acknowledges that the Company is relying upon the
information furnished in this Questionnaire by the undersigned.
     By signing below, the undersigned consents to the disclosure of the
information contained herein in its answers to Items (1) through (7) above and
the inclusion of such information in the Registration Statement, any amendments
thereto and the related prospectus, until such time as the undersigned has
notified the Company of any changes to Items (1) through (7) above. The
undersigned understands that such information will be relied upon by the Company
in connection with the preparation or amendment of the DaVita Registration
Statement and the related prospectus.
     The undersigned has reviewed the answers to the above questions and affirms
that the same are true, complete and accurate. THE UNDERSIGNED AGREES TO NOTIFY
THE COMPANY IMMEDIATELY OF ANY CHANGES IN THE FOREGOING INFORMATION.

         
Dated:
                                           ___,                                 
 
 
      Signature of Record Holder
(Please sign your name in exactly the same manner as the certificate(s) for the
shares being registered)

 